ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion March 23, 1972, 5th Cir., 1972, 458 F.2d 346).
Before TUTTLE, GEWIN and GOLDBERG, Circuit Judges.
PER CURIAM:
The Petition for Rehearing and motion to file supplementary petition for rehearing are hereby denied and the Court having been polled at the request of one *1371of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for rehearing En Banc is also denied.
Before JOHN R. BROWN, Chief Judge, and TUTTLE, WISDOM,* GE-WIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RON-EY, Circuit Judges.